16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ralph SEAGLE, Plaintiff Appellant,v.Harry ALLSBROOK, James G. Martin, Governor;  Aaron J.Johnson, Joseph L. Hamilton, Defendants Appellees.
No. 93-6887.
United States Court of Appeals, Fourth Circuit.
Jan. 11, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.
Ralph Seagle, Appellant Pro Se.
James Peeler Smith, Assistant Attorney General, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is with